Title: From Thomas Jefferson to Elias Boudinot, 23 May 1801
From: Jefferson, Thomas
To: Boudinot, Elias


               
                  Dear Sir
                  Washington May 23. 1801.
               
               You know the dispositions of the legislature to discontinue the establishment of the Mint on account of it’s expence, and that there is a possibility, not to say more that the design will be resumed. mr Leslie, the bearer of this, has explained to me a mode of performing the operation of coining which would prodigiously abridge it’s expences, if it answers; the proposition looks well, it rests on the known force of the double cylinder, and the experiment may be tried at an expence of 5. or 10. guineas in his opinion. under these impressions I cannot but recommend to you the trial of his method, by having a pair of rollers & die prepared by your workmen, for a single dollar only, because if it will make one, there will be no doubt of it’s sufficiency. I shall be happy to learn the result, & think the sooner it is tried the better; because if it succeeds, there will be time to get into full operation before the meeting of Congress.
               I recieved from a German of the name of Reich some specimens of engraving & a wish to be employed. he is just arrived & in distress. I send them to you by mr Leslie, that you may judge for yourself whether he may be employed usefully for the public. I have taken the liberty of desiring him to present himself to you. accept assurances of my high consideration & respect.
            